IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

State of Utah,                              )         MEMORANDUM DECISION
                                            )
       Plaintiff and Appellee,              )            Case No. 20100885‐CA
                                            )
v.                                          )                    FILED
                                            )                 (June 14, 2012)
Todd Jeremy Little,                         )
                                            )               2012 UT App 168
       Defendant and Appellant.             )

                                           ‐‐‐‐‐

Second District, Ogden Department, 081900371
The Honorable Scott M. Hadley

Attorneys:       Jeremy M. Delicino and Elizabeth A. Lorenzo, Salt Lake City, for
                 Appellant
                 Mark L. Shurtleff and Marian Decker, Salt Lake City, for Appellee

                                           ‐‐‐‐‐

Before Judges Davis, Thorne, and Christiansen.

DAVIS, Judge:

¶1      Todd Jeremy Little appeals his convictions of possession of a controlled
substance, a third degree felony, see Utah Code Ann. § 58‐37‐8(2)(a)(i), (b)(ii) (Supp.
2011), and possession of drug paraphernalia, a class B misdemeanor, see id. § 58‐37a‐
5(1), arguing that the trial court erred in denying his motion to suppress. We affirm.

¶2     On December 29, 2007, several officers were called to investigate two men
suspected of shoplifting at a Target store in Riverdale, Utah. The store’s loss prevention
agent described the men to the officers and also identified a woman he believed “was
possibly associated with” them. Officer Casey Warren positioned himself outside the
store’s south exit, where he encountered Little as he exited through the south doors.
Officer Warren asked for and was given permission to frisk Little, but he found no
weapons or stolen merchandise on Little’s person. Officer Warren and Little then
walked together to the north doors where Officer Brandon Peterson had encountered
Little’s friend (Friend) as he exited the store. The officers questioned Little and Friend
about what they were doing at the store. Little gave inconsistent answers to the officers
about how he arrived at the store, alternately telling them that “his girlfriend brought
him to the store” and that he arrived on “a bus.” Meanwhile, a third officer had
approached Little and Friend’s female companion, who turned out to be Little’s mother
(Mother), inside the store. She informed the officer that Little had driven his truck to
meet her at the store and described the truck as a “white ‘93 Toyota pickup.” Mother
also told the officers that it did not “surprise her at all” that Little “may be involved
with theft because trouble is his middle name.”

¶3      Approximately twenty minutes after first encountering Little, the officers
decided that they “didn’t have enough probable cause or any evidence to believe that
[Little and Friend] committed a theft,” so they told Little and Friend that they were free
to go. Friend left immediately, but Little stayed and continued to talk to the officers.
Because the officers continued to harbor suspicions that Little or Friend may have taken
stolen merchandise out to the truck before the officers arrived, the officers continued to
look for the truck after they told Little and Friend that they could leave. The officers
ultimately discovered the truck and observed marijuana and a pipe inside the truck in
plain view, whereupon they arrested Little. Little attempted to suppress the marijuana
evidence on the ground that he was illegally detained, but the trial court denied the
motion. Little was ultimately convicted of possession of a controlled substance and
possession of drug paraphernalia.

I. The Officers’ Detention of Little Was Both Justified at Its Inception and Appropriately
                             Limited in Scope and Duration.

¶4      In reviewing the trial court’s ruling on Little’s motion to suppress, we give no
deference to the trial court’s “application of law to the underlying factual findings.”
State v. Brake, 2004 UT 95, ¶ 15, 103 P.3d 699. “[I]t is settled law that a police officer may
detain and question an individual when the officer has reasonable, articulable suspicion
that the person has been, is, or is about to be engaged in criminal activity.” State v.
Markland, 2005 UT 26, ¶ 10, 112 P.3d 507 (internal quotation marks omitted). Such a




20100885‐CA                                   2
detention must be “justified at its inception” and be “reasonably related in scope to the
circumstances which justified the interference in the first place.” Terry v. Ohio, 392 U.S.
1, 20 (1968). Furthermore, officers must “diligently pursue[] a means of investigation
that [is] likely to confirm or dispel their suspicions quickly.” United States v. Sharpe, 470
U.S. 675, 686 (1985).

¶5      In this case, the officers had received a report from the loss prevention agent that
Little and Friend had been “wandering in and out of the store, acting suspiciously.”
The loss prevention agent told the officers that Friend had been “standing at the end of
an aisle watching the activity of others” while Little “reach[ed] behind a display
television and did something which scrambled the picture on the television.” The loss
prevention agent told the officers “that this conduct was consistent with shoplifters, as
he believed [Friend] acted as a lookout while [Little] shoplifted.” However, the loss
prevention agent did not observe Little or Friend actually take anything. Viewed in
their totality, these circumstances were sufficient to support the officers’ reasonable
suspicion that Little and Friend were engaged in criminal activity. Cf. Terry, 392 U.S. at
5‐7, 30 (determining that an officer had reasonable suspicion to detain three men and
search them for weapons because he suspected that their suspicious behavior of
walking back and forth past a store window a number of times and then conferring at
the end of the street was indicative of criminal activity). Furthermore, the officers
developed additional reasonable suspicion upon hearing the inconsistent stories told by
Little and Mother about how he had arrived at the store.

¶6      Nevertheless, Little argues that the officers’ reasonable suspicion was dispelled
when they frisked Little and Friend for weapons and found no store merchandise. Had
the officers let Little go at that point, they would not have discovered the existence of
Little’s truck and would not have gone looking for it. Thus, Little contends that the
discovery of the truck was the result of his illegal detention and that the contraband
discovered inside should therefore be suppressed. Had Little and Friend remained in
the store during the entire time they were observed by the theft prevention agent, we
might be inclined to agree with Little. However, the theft prevention agent had
informed the officers that Little and Friend had been “wandering in and out of the
store,” and the officers suspected that they might have already taken something out of
the store and put it somewhere else. Furthermore, the loss prevention agent had
informed the officers that there was a third person with Little and Friend at the store.
Thus, it was within the scope of the officers’ reasonable investigation to continue




20100885‐CA                                   3
questioning the suspects to determine whether any stolen merchandise might have been
taken to another location, such as a vehicle, and to look for Mother, who may have been
an accomplice. Cf. State v. Beach, 2002 UT App 160, ¶¶ 11‐12, 47 P.3d 932 (upholding a
twenty‐two minute detention of a defendant and rejecting the defendant’s argument
that an officer violated his Fourth Amendment rights by continuing to detain him after
he gave “an innocent explanation for his actions,” explaining that the officer “was not
bound to accept Defendant’s first explanation as truthful, particularly when he
observed other suspicious actions by Defendant,” and that the continued questioning
was within the scope of the officer’s reasonable suspicion); City of St. George v. Carter,
945 P.2d 165, 170 (Utah Ct. App. 1997) (determining that where an officer’s suspicion
that the defendant had been drinking was neither confirmed nor dispelled by
questioning the defendant and conducting a warrants check, the officer was justified in
having the defendant “leave his food in the vehicle and step out onto the street for
observation”). We also do not consider the length of the detention—twenty
minutes—to have been unreasonable under the circumstances, particularly given that
the officers had to locate and question three different suspects in the course of their
investigation. See State v. Levin, 2004 UT App 396, ¶ 17, 101 P.3d 846 (“[I]nvestigative
stops involving several suspects must be afforded additional time.”), rev’d on other
grounds, 2006 UT 50, 144 P.3d 1096.

 II. The Officers’ Detention of Little De‐escalated to a Level One Encounter when They
                            Told Him He Was Free to Leave.

¶7    We also agree with the trial court that the detention de‐escalated to a level one
encounter once the officers told Little that he was free to go.1 See generally State v.

       1
        In light of the inconsistencies between Little’s and Mother’s accounts of Little’s
arrival at the store, coupled with the fact that Friend was seen wandering in and out of
the store, we think the officers had reasonable suspicion that there might be stolen
merchandise in the truck and that it would have been within the proper scope of the
officers’ investigation to detain Little while they looked for his vehicle regardless of
whether the detention de‐escalated to a consensual encounter. However, we cannot
determine whether such a detention, if it occurred, was properly limited in duration
because it is unclear from the record how long Little remained at the store after he was
informed that he was free to leave. See generally Florida v. Royer, 460 U.S. 491, 500 (1983)
                                                                               (continued...)




20100885‐CA                                  4
Hansen, 2002 UT 125, ¶¶ 34‐35, 63 P.3d 650 (defining a “level one” encounter as “a
consensual encounter wherein a citizen voluntarily responds to non‐coercive
questioning by an officer” and a “level two encounter” as “an investigative detention
that is usually characterized as brief and non‐intrusive”). Little asserts that “a
reasonable person would [not] have felt free to leave when two officers [were] searching
the parking lot for his car while one of the officers [was] standing right beside him.” He
argues that although he “may have been able to leave on foot, . . . the reality [is] that
virtually all people who drive to a store also drive away from that store.” But the fact
that Little did not feel free to leave in his car because the officers were looking for it is
not determinative of whether a reasonable person would have felt free to leave at all. In
fact, Friend did leave on foot, and we see no reason Little could not have done the same.
We are convinced that a reasonable person, having been explicitly told that he was free
to go and having seen his companion actually leave without being stopped by police,
would have believed that he was in fact free to leave. Furthermore, the information that
led to the discovery of the vehicle was obtained prior to the officers’ telling Little that he
was free to go, during the officers’ lawful detention of Little. Thus, even if we
determined that the portion of the encounter occurring after Little was told he was free
to leave was nonconsensual and illegal, we could not say that the discovery of the
vehicle was the fruit of that continued detention.2 We acknowledge that this left Little
in an unfortunate catch‐22—if he stayed, the officers would ultimately discover the car;
if he attempted to leave in the car, he would lead the officers to it; and if he left on foot,
the officers would eventually find the car and arrest him later. However, this situation
resulted from information the officers legally obtained in the course of the lawful



       1
        (...continued)
(explaining that an investigative detention must be “sufficiently limited in scope and
duration” (emphasis added)). Thus, we continue with an analysis of whether the
detention de‐escalated to a consensual encounter.
       2
         Little also argues that even if the encounter ultimately became consensual, the
consent was not sufficiently attenuated from the prior detention to be lawful. However,
because we determine that the prior detention was itself lawful, we need not address
Little’s argument further. See State v. Shoulderblade, 905 P.2d 289, 292 (Utah 1995) (per
curiam) (explaining that the attenuation analysis is employed “when a consensual
search [or seizure] is preceded by a Fourth Amendment violation”).




20100885‐CA                                   5
investigatory detention, and the officers were not required to cease all investigation
simply because they determined they could no longer legally detain Little.

   III. We Decline to Adopt a Bright‐Line Rule Limiting the Length of Investigatory
                       Detentions Under the Utah Constitution.

¶8     Little next argues that article I, section 14 of the Utah Constitution should be
interpreted as providing greater protection in search and seizure cases than that
afforded by the Fourth Amendment to the United States Constitution. Compare U.S.
Const. amend. IV (“The right of the people to be secure in their persons, houses, papers,
and effects, against unreasonable searches and seizures, shall not be violated, and no
Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and
particularly describing the place to be searched, and the persons or things to be
seized.”), with Utah Const. art. I, § 14 (containing language nearly identical to the Fourth
Amendment to the United States Constitution). Specifically, Little requests that we
adopt a bright‐line test with an “outer limit of 20 minutes” for permissible level two
investigative detentions. See generally American Law Institute, Model Code of Pre‐
Arraignment Procedure § 110.2(1) (1975) (proposing a maximum length of twenty
minutes for investigative detentions). This issue “presents a question of law, which we
review for correctness.” State v. Jackson, 937 P.2d 545, 547 (Utah Ct. App. 1997).

¶9        We look to this court’s discussion in State v. Jackson, 937 P.2d 545 (Utah Ct. App.
1997), as a guide in approaching a state constitutional analysis of article I, section 14.
The panel in that case pointed out several considerations that are useful in our analysis
here: First, a historical argument for increased protection against searches and seizures,
such as Little makes here, must show a “logical link between the unique experience of
[early Utah settlers] and contemporary society’s notions” about the particular context of
the search or seizure at issue. See id. at 549. Second, the workability of a federal rule on
the subject and whether it has a tendency to give rise to “confusion” and “inconsistent
interpretations” among courts has been the primary concern of the Utah Supreme Court
in determining whether a different interpretation under our state constitution is
warranted. See id. Third, “as an intermediate court of appeals, we [sh]ould be reluctant
. . . to become overly creative in fashioning a state constitutional rule different from the
federal rule” because “[s]uch a task lies more appropriately with the Utah Supreme
Court as ‘the ultimate and final arbiter of the meaning of the provisions in the Utah
Declaration of Rights and the primary protector of individual liberties.’” See id. at 550




20100885‐CA                                   6
(quoting State v. Anderson, 910 P.2d 1229, 1240 (Utah 1996) (Stewart, J., concurring in the
result)).

¶10 Here, we struggle to find a logical link between the experiences of Utah’s early
settlers—warrantless raids of their homes—and the type of investigative detention at
issue in this case. Cf. id. at 548‐49 (rejecting a defendant’s historical argument for
recognition of a “reasonable expectation of privacy in one’s garbage set out for
collection on the street” under the Utah Constitution, and noting that “the drafters of
article I, section 14 were sensitive to the more specific and intrusive practice of
nighttime raids by law enforcement officials, rather than to law enforcement’s basic
search and seizure power,” and that such experiences would not logically have led the
framers to necessarily support heightened protection for the privacy of the contents of
citizens’ garbage cans (citation omitted)). Additionally, we are not convinced that the
bright‐line rule suggested by Little would be more workable than the federal rule. With
respect to investigative detentions, “[t]his court, following the lead of the United States
Supreme Court, has declined to adopt a bright‐line rule as to an accepted length of
detention.” Layton City v. Oliver, 2006 UT App 244, ¶ 16, 139 P.3d 281; see also United
States v. Place, 462 U.S. 696, 709‐10 & n.10 (1983) (declining to adopt the Model Code of
Pre‐Arraignment Procedure’s suggested twenty‐minute time limit). While a bright‐line
rule may be easier to apply, in the context of search and seizure cases the United States
Supreme Court and Utah courts have frequently explained that “common sense and
ordinary human experience must govern over rigid criteria.” See United States v. Sharpe,
470 U.S. 675, 685 (1985); accord State v. Warren, 2003 UT 36, ¶ 31, 78 P.3d 590 (“Courts
consistently eschew bright‐line rules [in the Fourth Amendment context] and instead
emphasiz[e] the fact‐specific nature of the reasonableness inquiry.” (second alteration in
original) (internal quotation marks omitted)); Oliver, 2006 UT App 244, ¶ 16; State v.
Ottesen, 920 P.2d 183, 185 (Utah Ct. App. 1996). In light of these considerations, coupled
with the limitations of our role as an intermediate court, we decline to adopt the narrow
interpretation of the Utah Constitution’s search and seizure provision that Little has
suggested.

¶11 We determine that the officers’ detention of Little was supported by reasonable
suspicion and did not exceed that permitted by the Fourth Amendment to the United
States Constitution. Furthermore, we agree with the trial court that the detention de‐
escalated to a level one consensual encounter when the officers told Little that he was
free to go. Finally, we decline Little’s invitation to adopt a bright‐line rule regarding the




20100885‐CA                                   7
permissible length of investigative detentions under article I, section 14 of the Utah
Constitution. Accordingly, we affirm Little’s convictions.




____________________________________
James Z. Davis, Judge

                                           ‐‐‐‐‐

¶12    WE CONCUR:




____________________________________
William A. Thorne Jr., Judge




____________________________________
Michele M. Christiansen, Judge




20100885‐CA                                  8